Citation Nr: 0605379	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from August 1943 through May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran appeared at a hearing before the undersigned in 
December 2005.  A hearing transcript is of record.  The case 
is now before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has mild to severe sensori-neural hearing 
loss bilaterally, with a secondary diagnosis of bilateral 
constant tinnitus. 
 
2.  The record contains no evidence establishing a causal 
connection between the veteran's current bilateral hearing 
loss and an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.   
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  He contends that his current hearing 
loss is due to his close proximity to an explosion in Italy 
during World War II, as well as due to his in-service role as 
an infantryman.  The preponderance of the evidence is against 
the veteran's claim.  There is no competent medical evidence 
establishing a nexus between the veteran's current disability 
and active service.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110;  
38 C.F.R. § 3.303(a).

The first element, medical evidence of current bilateral 
hearing loss, is met.  Impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Both the April 
2004 VA audiological evaluation, and the December 2004 VA 
fee-based evaluation, establish that the veteran has a 
current diagnosis of bilateral hearing loss.  

The second and the third elements of service connection have 
not met.  There is no evidence in the record to establish an 
in-service incurrence of bilateral hearing loss.  The veteran 
contends that his hearing loss was incurred while he was an 
infantryman during combat in World War II.  In particular, he 
claims that he was involved in an explosion in Italy in 1944, 
after which he was hospitalized for a year.  When an injury 
or disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Even if VA were to 
concede that an in-service incurrence existed based upon this 
combat veteran's account in his December 2005 hearing 
testimony and written statement, a medical nexus between his 
current hearing loss and the in-service incurrence is 
required.  Such a nexus does not exist in this case.

In October 1944, during service, an ear, nose and throat 
evaluation diagnosed the veteran's hearing as normal.  The 
veteran made no complaints of hearing loss in the year 
following service, and, in the October 1947 and October 1951 
VA examinations, the veteran's hearing was again noted as 
normal.  It was not until March 2004, more than fifty-five 
years post-service, that the veteran complained of hearing 
loss.  The first diagnosis in the record is in April 2004.  
The December 2004 VA examiner, while making a current hearing 
loss diagnosis, opined that it is unlikely that the veteran's 
hearing loss is related to military noise exposure.  Rather, 
the VA examiner opined that the veteran's hearing loss is 
likely due to presbycusis, which is a progressive hearing 
loss occurring with age.  Thus, no medical nexus is 
established by the evidence of record.

To the extent that the veteran's statements may be intended 
to represent evidence of continuity of symptomatology or a 
connection to his experiences in service, without more his 
statements are not competent evidence of a nexus between 
hearing loss and his service. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). 

Because the third element for service connection is not met, 
the veteran's claim is denied.

Duties to Notify and Assist

VA fulfilled its duties to notify and to assist the veteran 
in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

Here, VA's April 2004 letter notified the veteran of the 
evidence necessary to establish service connection, what was 
already in the claims file, what VA had and would obtain on 
the veteran's behalf, and what evidence the veteran should 
submit to VA himself.  The letter also asked the veteran to 
submit any treatment records pertinent to his claimed 
condition.  Thus, the April 2004 letter satisfied VA's duty 
to notify.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's VA treatment 
records and his service medical records, all of which have 
been reviewed.  The veteran was afforded a VA examination in 
December 2004 and a hearing in December 2005.  The record was 
left open for sixty days following the hearing in order to 
allow the veteran time to submit additional evidence, 
including lay statements.  No such additional evidence was 
submitted and the veteran has not identified additional 
available evidence to substantiate his claim.  Thus, VA 
satisfied its duty to assist 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


